Scott D. Sherman, Esq.
Minion & Sherman
Attorneys at Law
33 Clinton Road, Suite 105
West Caldwell, NJ 07006
973-882-2424 Fax 973-882-0856
e-mail: ssherman@minionsherman.com
Attorneys for Debtors


 In Re:                                         UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF NEW JERSEY

 LAURIE BOYLE                                   Case No. 17-18935 JKS
 BRADLEY BOYLE,
                                                Chapter 13
       Debtors.

                                                NOTICE OF MOTION FOR APPROVAL
                                                OF POST-PETITION LOAN
                                                MODIFICATION

                                                Hearing Date: 2/28/2019 @ 10:00 a.m.

        The debtors have filed papers with the Court for an Order approving a post-petition mortgage
loan modification pursuant to 11 U.S.C. §364 and Fed. R. Bankr. P. 4001(c) and for other such relief
as the Court may deem appropriate.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have any attorney,
you may wish to consult one.)

       If you do not want the Court to approve the post-petition mortgage loan modification to 11
U.S.C. §364 and Fed. R. Bankr. P. 4001(c) or if you want the Court to consider your view on the
motion, within seven (14) days from the filing of this motion you or your attorney must:

File with the Court a written request for a hearing (or, if the Court requires a written response, an
answer, explaining your positions) at:

               United States Bankruptcy Court
               50 Walnut Street
               Newark, New Jersey 07102
        If you mail your response to the Court for filing, you must mail it early enough so the Court
will receive in, on, or before the date stated above.

       You must also mail a copy to:

Scott D. Sherman, Esq.
Minion & Sherman
Attorneys at Law
33 Clinton Road, Suite 105
West Caldwell, NJ 07006

Marie-Ann Greenberg, Trustee
30 Two Bridges Road
Fairfield, NJ 07004

             ATTEND THE HEARING SCHEDULED TO BE HELD BEFORE

Honorable:     John K. Sherwood
Date:          2/28/2019
Time:          10:00 a.m.
Place:         United States Bankruptcy Court
               50 Walnut Street
               3rd Floor
               Newark, NJ 07012

        Pursuant to D.N.J. LBR 9013-1(d) et seq., if you wish to contest the within motion, you must
file with the Office of the Clerk of the United States Bankruptcy Court, responding papers stating
with particularity the basis of your opposition to the within motion. A copy of the proposed Order
which is sought is enclosed with this Motion.

         If you or your attorney do not take steps, the Court may decide that you do not oppose the
relief sought in the motion or objection and may enter an Order granting that relief.

        Statement of Non-Necessity of Brief: The movant certifies pursuant to D.N.J. LBR 9013-2
that the within motion involves commonly questions or law and fact and does not involve complex
or novel issues such as to require the submission of a legal brief.
DATED: 1/28/2019                                      MINION & SHERMAN

                                                      /S/ Scott D. Sherman, ESQ.
                                                      -----------------------------------
                                                      SCOTT D. SHERMAN, ESQ.
                                                      Attorney for the Debtor(s)
